             Case 1:21-cv-00500-CJN Document 4-1 Filed 02/26/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


Luz Del Carmen Salama-Tobar, et al.,                       :
                                                           :
                                Plaintiffs,                :
                                                           :   Case No. 21-cv-500
v.                                                         :
                                                           :
John Does 1-50,                                            :
in their official and individual capacities, et al.,       :
                                                           :
                                                           :
                                Defendants.                :


 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’
     MOTION FOR LEAVE TO PROPOUND EXPEDITED DISCOVERY AND
  REQUEST FOR EXPEDITED CONSIDERATION AND EXPEDITED RESPONSES

        Pursuant to Fed. R. Civ. P. 26(d)(1), Plaintiffs Luz Del Carmen Salama-Tobar, Daphne

Bolotas and Electra Bolotas, through counsel, respectfully submit this memorandum of points

and authorities in support of their Motion for Leave to Propound Expedited Discovery and

Request for Expedited Response and Consideration, prior to a conference pursuant to Fed. R.

Civ. P. 26(f).

        I.       Introduction

        On May 30, 2020, at approximately 9:30 p.m., Plaintiffs were assaulted by federal agents

from the United States Park Police, the Military Police, and/or law enforcement or paramilitary

personnel from other federal agencies in and around Lafayette Square in the District of

Columbia. Plaintiffs were seriously injured as a result of actions taken by and/or on behalf of

certain federal agents and agencies whose identities and formal agency affiliations are, as of yet,

unknown. See Complaint ¶¶ 6-7 (“John Does 1-100”). After assaulting Plaintiffs and inflicting

injury on them, members of the District of Columbia Metropolitan Police Department (“MPD”)


                                                       1
         Case 1:21-cv-00500-CJN Document 4-1 Filed 02/26/21 Page 2 of 7




formed a perimeter around the area, blocking surrounding streets so as to force protestors into a

constricted area (a “kettle”) from which they could not leave. The Plaintiffs were forced to

remain in the kettle for almost two hours even after informing MPD that they were injured and in

need of medical care.

       With respect to the unidentified law enforcement and other personnel who assaulted and

injured Plaintiffs and prevented them from obtaining vitally needed medical assistance, Plaintiffs

have filed causes of action against these individuals, whom we have denominated “John Does”.

Particularly given the potential application of the one-year limitations period in the District of

Columbia for intentional torts (D.C. Code § 12-301(a)(4)), we seek the Court’s leave to serve

limited discovery requests, in the forms of depositions and interrogatories, on the named

Defendants, who are believed to have employed or directed John Does 1-100, the unidentified

law enforcement and other personnel who assaulted and injured Plaintiffs. We also seek the

Court’s leave to propound deposition subpoenas and/or subpoenas duces tecum on third party

agencies who may have employed or directed John Does 1-50.

       These discovery requests would assist Plaintiffs in identifying the particular individuals

who assaulted and inflicted harm upon the Plaintiffs. The sole purpose of this discovery would

be to identify the names, addresses, and associated law enforcement agencies of “John Does 1-

100”. Plaintiffs will use this information to prosecute the claims made in its Complaint. The

requested information is necessary in order for Plaintiffs to prosecute their claims.

       We respectfully request that the Court expedite consideration of this Motion and shorten

the response time for Defendants and third parties to respond to the discovery we propose to

propound.




                                                 2
         Case 1:21-cv-00500-CJN Document 4-1 Filed 02/26/21 Page 3 of 7




       II.     Argument

       Pursuant to Fed. R. Civ. P. 26(d)(1), a party may not propound discovery in advance of a

Rule 26(f) conference absent a court order permitting same. Rule 26(b) provides courts with the

authority to issue such an order. “[F]or good cause, the court may order discovery of any matter

relevant to the subject matter involved in the action.” Fed. R. Civ. P. 26(b).

       Courts have broad discretion in deciding whether to permit expedited discovery, where

good cause is shown. Warner Bros. Records, Inc. v. Does 1-6, 527 F. Supp. 2d. 1, 2 (D.D.C.

2007). Good cause exists when the expedited discovery requests are designed to identify John

Doe defendants in order to permit the lawsuit to advance. This Court has granted such requests

where defendants need to be identified before an action may progress. See, e.g., Artista Records

LLC v. Does 1-19, 551 F. Supp. 2d 1, 6 (D.D.C. 2008) (denying motion to quash subpoena that

had been issued pursuant to an earlier order granting leave to take expedited discovery, where the

order was based on a finding that good cause existed because the defendants had to be identified

before the suit could progress further); Malibu Media, LLC v. Doe, 2014 WL 3973480 (D.D.C.

Aug. 15, 2014) (“[U]nder the broad discretion granted this Court under the Federal Rule of Civil

Procedure 26, this Court grants Plaintiff leave to serve a Rule 45 subpoena on the ISP . . . .”)

(citing AF Holdings LLC v. Cox Commc'ns Inc., 752 F.3d 990, 996 (D.C.Cir.2014).

       In Davis v. Kelly, 160 F.3d 917, 921 (2d Cir. 1998), it was observed that “courts have

rejected the dismissal of suits against unnamed defendants . . . identified only as ‘John Doe’s . . .

until the plaintiff has had some opportunity for discovery to learn the identities.” See also

Penalbert-Rosa v. Fortuno-Burset, 631 F.3d 592 (1st Cir. 2011) (“A plaintiff who is unaware of

the identity of the person who wronged her can . . . proceed against a ‘John Doe’ . . . when

discovery is likely to reveal the identity of the correct defendant.”); Hard Drive Prods., Inc. v.




                                                 3
          Case 1:21-cv-00500-CJN Document 4-1 Filed 02/26/21 Page 4 of 7




Does 1-1,495, 892 F. Supp. 2d 334, 340 (D.D.C. 2012) (“[W]ithout defendants' identifying

information, plaintiff cannot name or serve process on defendants and hence cannot advance its

claims of copyright infringement.”); Call of the Wild Movie, LLC v. Does 1-1,062, 770 F. Supp.

2d 332, 351 (D.D.C. 2011) (same); Malibu Media, LLC v. Doe, 2013 WL 2154818 (M.D. Fla.

2013) (“Plaintiff has demonstrated the need for the subpoenaed information in order to advance

its claims as there appears no other means of obtaining this information and the information is

needed in order to prosecute Plaintiff's viable claim for copyright infringement.”).         Accord

Brown v. Owens Corning Inv. Review Comm., 622 F.3d 564, 572 (6th Cir. 2010); Blakeslee v.

Clinton County, 336 Fed. Appx. 248, 250 (3d Cir. 2009); Young v. Transp. Deputy Sheriff I, 340

Fed. Appx. 368 (9th Cir. 2009); Green v. Doe, 260 Fed. Appx. 717, 719 (5th Cir. 2007); Krueger

v. Doe, 162 F.3d 1173 (10th Cir. 1998); Dean v. Barber, 951 F.2d 1210, 1215 (11th Cir. 1992);

Munz v. Parr, 758 F.2d 1254, 1257 (8th Cir. 1985); Maclin v. Paulson, 627 F.2d 83, 87 (7th Cir.

1980).

                A. Plaintiffs Have A Good Faith Basis To Believe Discovery Will Show This
                   Court Has Personal Jurisdiction Over The Defendants.

         A plaintiff seeking discovery “regarding unknown defendants must ‘have at least a good

faith belief that such discovery will enable it to show that the court has personal jurisdiction over

the defendant[s].’” AF Holdings, LLC v. Does 1-1058, 752 F.3d 990, 995 (D.C. Cir. 2014)

(quoting Caribbean Broad. Sys., Ltd. v. Cable & Wireless P.L.C., 148 F.3d 1080, 1090 (D.C.

Cir. 1998).

         The District of Columbia’s long-arm statute provides: “A District of Columbia court may

exercise personal jurisdiction over a person, who acts directly or by agent, as to a claim for relief

arising from the person’s causing tortious injury in the District of Columbia by an act or

omission in the District of Columbia.” D.C. Code § 13-423(a)(3). This Court previously has



                                                 4
         Case 1:21-cv-00500-CJN Document 4-1 Filed 02/26/21 Page 5 of 7




held that the District’s long-arm statute confers personal jurisdiction over federal agents when

their actions in the District are the subject of the complaint. In Rochon v. FBI, 691 F. Supp. 1548

(D.D.C. 1988), the plaintiffs filed a civil rights action against individual FBI agents, pertaining to

the agents’ alleged misconduct within the District of Columbia, and also sought discovery as to

whether the long-arm statute conferred personal jurisdiction over other defendants. Id. at 1558.

The Court stated that “it should be obvious that the long-arm statute reaches those defendants

who work in the District of Columbia,” and concluded that personal jurisdiction existed over the

agents who worked in the District of Columbia and whose actions in the District of Columbia

were directly tied to acts charged in the complaint. Id. The Court permitted the plaintiffs to take

early discovery as to whether there existed personal jurisdiction over other defendants. Id. Cf.

Marshall v. Reno, 915 F. Supp. 426, 429-30 (D.D.C. 1996) (declining to exercise personal

jurisdiction over federal law enforcement personnel because no injuries were alleged to have

been suffered in the District of Columbia and defendants were not alleged to conduct any

business or make any contracts in the District of Columbia).

       Here, Plaintiffs sustained serious injuries in the District of Columbia as a result of the

conduct by federal law enforcement and other officers acting without legal justification. See

Complaint, ECF Dkt. No. 1. Further, upon seeking medical attention, Plaintiffs were further

injured by being forced into a kettle by MPD officers. Accordingly, Plaintiff has established a

good faith basis to believe that discovery will show this Court has personal jurisdiction over

some or all of the Defendants.

               B. Good Cause Exists to Grant the Motion

       Plaintiffs seek to discover the identity, including true names and addresses, of the

unidentified Defendants responsible for the injuries they sustained on May 30, 2020. This




                                                  5
         Case 1:21-cv-00500-CJN Document 4-1 Filed 02/26/21 Page 6 of 7




information is in the possession of the named Defendants and third-party law enforcement

agencies we believe employed John Does 1-100. Plaintiffs were able to capture images of a

number of individuals that they believe caused the harm alleged in the Complaint, including John

Doe 1 and John Does 51-100. See Exhibit A. The discovery we propose is limited and

specifically aimed at identifying the individual officers involved, whom we have identified as

John Does 1-100. We believe John Does 1-50 are members of federal law enforcement agencies,

including the United States Park Police, and John Does 51-100 are members of the MPD.

       Without learning the Defendants’ true identity, Plaintiffs may not be able to serve the

unidentified individual Defendants with process and proceed with this case.            Plaintiffs’

constitutionally and statutorily protected rights are at issue in this suit. The equities weigh

heavily in favor of preserving and promoting those rights. Because identifying the Defendants

by name is necessary for Plaintiffs to advance the asserted claims, Plaintiffs have established

good cause for the relief requested.

       III.    CONCLUSION

       For the foregoing reasons, this Court should grant leave to Plaintiffs to propound

discovery in the form of depositions and interrogatories upon the named Defendants prior to the

Rule 26(f) conference, as well as subpoenas to third party law enforcement agencies, to allow the




                                                6
         Case 1:21-cv-00500-CJN Document 4-1 Filed 02/26/21 Page 7 of 7




Plaintiffs to ascertain the true identities, including names and addresses, of the John Doe

Defendants in this case.


                                                 Respectfully Submitted,

                                                 /s/ Alfred Guillaume III
                                                 Alfred Guillaume III
                                                 (D.C. Bar No. MD0085)
                                                 Law Offices of Alfred Guillaume III, LLC
                                                 6305 Ivy Ln. Ste. 700
                                                 Greenbelt, MD 20770
                                                 Tel. 301-377-2158
                                                 Fax. 301-812-4254
                                                 ag3law@gmail.com

                                                 /s/ Barry Coburn
                                                 Barry Coburn (D.C. Bar No. 358020)
                                                 Marc Eisenstein (D.C. Bar No. 1007208)
                                                 Coburn and Greenbaum, PLLC
                                                 1710 Rhode Island Ave. NW
                                                 Washington D.C. 20036
                                                 Tel. 202-657-4490
                                                 Fax. 866-561-9712
                                                 barry@coburngreenbaum.com
                                                 marc@coburngreenbaum.com

                                                 /s/ Nicholas G. Madiou
                                                 Nicholas G. Madiou
                                                 (D.C. Bar No. MD0039)
                                                 Brennan, McKenna, Lawlor, Chtd.
                                                 6305 Ivy Ln. Ste. 700
                                                 Greenbelt, MD 20770
                                                 Tel. 301-474-0044
                                                 Fax. 301-474-5730
                                                 nmadiou@brennanmckenna.com




                                            7
